DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior arts of record fail to teach either singly or in combination a photon detector, comprising: the first linear coupling region of the first optical waveguide has a first length and is disposed, along the first length of the first linear coupling region, parallel to and at a distance from the second linear coupling region of the second optical waveguide, and the second optical waveguide has a second width that is different from the first width; and a coupling coefficient between the first linear coupling region and the second linear coupling region is based on the first length; and a superconducting detector component configured to detect photons within the second optical waveguide, the superconducting detector component having a linear detector portion positioned adjacent to, and optically-coupled with, the second linear coupling region.
Regarding claim 12, the prior arts of record fail to teach either singly or in combination a photon detector, comprising: the first linear coupling region of the first optical waveguide has a first length and is disposed, along the first length of the first linear coupling region, parallel to and at a distance from the second linear coupling region of the second optical waveguide, and the second optical waveguide has a second width that is different from the first width; and the first linear coupling region of the first optical waveguide is configured to propagate photons in a direction parallel to the first length of the first linear coupling region; and a superconducting detector component configured to detect photons within the second optical waveguide, the superconducting detector component having a linear detector portion positioned adjacent to, and optically-coupled with, the second linear coupling region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
/Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878  





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878